DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 9-14, & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2015/0194267) in view of Yang et al. (US 2016/0133388).
In regards to claim 1,
Fujii ‘267 discloses a solid electrolytic capacitor, comprising: 
a body (11 – fig. 1; [0024]) comprising a tantalum wire (12 – fig. 1; [0024-0025]) disposed on one end thereof, 
a substrate, on which the body is disposed, comprising an insulating layer (2 – fig. 1; [0023]), first and second wiring layers (31/41 & 32/42 – fig. 1; [0034] & [0037]) respectively disposed on a first surface and a second surface, facing each other, of the insulating layer, and a via electrode (33 & 43 – fig. 1; [0035] & [0038]) penetrating the insulating layer to connect the first and second wiring layers to each other (fig. 1; [0034-0035] & [0037-0038]); and 
a connection portion (34 – fig. 1; [0034]) connecting the tantalum wire to the first wiring layer (fig. 1; [0034]), 
 Fujii ‘267 fails to disclose wherein the connection portion includes a plating layer and the plating layer extending continuously from the connection portion to the second wiring layer.

Yang ‘388 discloses wherein the connection portion includes a plating layer (131 — fig. 1-2; [(0033] & [0044]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the connection portion of Fujii ‘267 using a plating process thus to be integral with the wiring layers as taught by Yang ‘388 thus obtaining the plating layer extends continuously from the connection portion to the second wiring layer to simplify the manufacturing process, reduce the manufacturing cost, and allow for a small size.

In regards to claim 5,
Fujii ‘267 fails to disclose wherein the first and second wiring layers, the connection portion and the via electrode further comprise a seed layer disposed on the insulating layer and on a wall of a via hole in which the via electrode is disposed.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a seed layer as taught by Yang ‘388 on the insulating layer in areas (i.e. a wall of a via hole in which the via electrode is disposed) wherein a plating is to be formed in the capacitor of Fujii ‘267 to obtain a device wherein the plating layer formation is controlled. 

In regards to claim 9,
Fujii ‘267 further discloses further comprising a molding portion (5 – fig. 1; [0040]) surrounding the body and the tantalum wire.  

In regards to claim 10,
Fujii ‘267 further discloses further comprising a coupling portion (6 – fig. 1; [0039]) arranged between the body and the first wiring layer.  

In regards to claim 11,
Fujii ‘267 further discloses wherein the coupling portion comprises one or more selected from the group consisting of silver (Ag), gold (Au), lead (Pd), nickel (Ni) and copper (Cu) ([0047]).  

In regards to claim 12,

a body (11 – fig. 1; [0024]) comprising a tantalum wire (12 – fig. 1; [0024-0025]) disposed on one end thereof, and 
a substrate, on which the body is disposed, comprising: 
an insulating layer (2 – fig. 1; [0023]); 
first and second wiring layers (31/41 & 32/42 – fig. 1; [0034] & [0037]) disposed on first and second surfaces, opposing each other, of the insulating layer, each of the first and second wiring layers having an anode portion (31/32) and a cathode portion (41/42); 
first and second via electrodes (33 & 43 – fig. 1; [0035] & [0038]) penetrating the insulating layer to connect the anode portions of the first and second wiring layers to each other and connect the cathode portions of the first and second wiring layers to each other (fig. 1; [0034-0035] & [0037-0038]), respectively; and 
a connection portion (34 – fig. 1; [0034]) connecting the tantalum wire to the anode portion of the first wiring layer, 
wherein the anode portion of the first wiring layer, the first via electrode, and the anode portion of the second wiring layer include a plating layer extending continuously from the first wiring layer to the second wiring layer ([0034-0035] & [0037-0038] – all layers are formed via a plating process and thus the plating layer is continuous).  Fujii ‘267 fails to disclose wherein the connection portion includes a plating layer and the plating layer extending continuously from the connection portion to the anode portion of the second wiring layer.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the connection portion of Fujii ‘267 using a plating process thus to be integral with the wiring layers as taught by Yang ‘388 thus obtaining the plating layer extends continuously from the connection portion to the anode portion of the second wiring layer to simplify the manufacturing process, reduce the manufacturing cost, and allow for a small size.

In regards to claim 13,
Fujii ‘267 further discloses wherein the anode and cathode portions of the first wiring layer are spaced apart from each other, and the anode and cathode portions of the second wiring layer are spaced apart from each other (fig. 1).  

In regards to claim 14,
Fujii ‘267 further discloses wherein the cathode portions of the first and second wiring layers and the second via electrode are an integral element ([0037-0038] – all layers are formed via a plating process and thus are integral) 

In regards to claim 16,
Fujii ‘267 fails to disclose wherein the connection portion, the anode portion of the first wiring layer, the first via electrode, and the anode portion of the second wiring 

Yang ‘388 discloses forming a seed layer on the areas wherein a plating layer is to be formed ([0046]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a seed layer as taught by Yang ‘388 on the insulating layer in areas (i.e. a wall of a via hole in which the via electrode is disposed) wherein a plating is to be formed in the capacitor of Fujii ‘267 to obtain a device wherein the plating layer formation is controlled. 

In regards to claim 17,
Fujii ‘267 discloses a solid electrolytic capacitor, comprising: 
a body (11 – fig. 1; [0024]) comprising a tantalum wire (12 – fig. 1; [0024-0025]) disposed on one end thereof in a length direction of the body (fig. 1); 
a substrate disposed below the body in a thickness direction of the body, and comprising an insulating layer (2 – fig. 1; [0023]), first and second wiring layers (31/41 & 32/42 – fig. 1; [0034] & [0037]) respectively disposed on a first surface and a second surface, facing each other, of the insulating layer, and a via electrode (33 & 43 – fig. 1; [0035] & [0038]) penetrating the insulating layer to connect the first and second wiring layers to each other; and a connection portion (34 – fig. 1; [0034]) connecting the tantalum wire to the first wiring layer, 


Yang ‘388 discloses wherein the connection portion includes a plating layer (131 — fig. 1-2; [(0033] & [0044]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the connection portion of Fujii ‘267 using a plating process thus to be integral with the wiring layers as taught by Yang ‘388 thus obtaining no interface between the connection portion and the first wiring layer to simplify the manufacturing process, reduce the manufacturing cost, and allow for a small size.

In regards to claim 18,
The combination further discloses wherein the first and second wiring layers, the via electrode, and the connection portion are an integral element (see claim 17 rejection above - all layers are formed via a plating process and thus no interface will be present).  

In regards to claim 19,


In regards to claim 20,
Fujii ‘267 further discloses wherein the first and second wiring layers do not extend onto side surfaces of the solid electrolytic capacitor, the side surfaces being defined in the length direction (fig. 1-2).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘267 in view of Yang ‘388 as applied to claim 1 above, and further in view of Yoshihara et al. (US 2005/0180090).
In regards to claim 6,
Fujii ‘267 as modified by Yang ‘388 fails to disclose wherein the via electrode includes a plurality of via electrodes.

Yoshihara ‘090 discloses wherein the via electrode includes a plurality of via electrodes ([0009)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the a plurality of the vias of Fujii ‘267 as modified by Yang ‘388 as taught by Yoshihara '090 to obtain a capacitor having a lower ESR. Furthermore, it has been held that mere duplication of the essential working part St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘267 in view of Yang ‘388 as applied to claim 1 above, and further in view of Kurokawa et al. (US 2012/0152606).
In regards to claim 7,
Fujii ‘267 discloses wherein the via electrode comprises a third surface in contact with the first wiring layer and a fourth surface in contact with the second wiring layer (fig. 1).  Fujii ‘267 as modified by Yang ‘388 fails to explicitly disclose a line width of the third surface and a line width of the fourth surface of the via electrode are larger than a line width of a central portion of the via electrode.

Kurokawa ‘606 discloses a line width of the third surface and a line width of the fourth surface of the via electrode are larger than a line width of a central portion of the via electrode (fig. 1; [0033-0035)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the vias of Fujii ‘267 as modified by Yang ‘388 to have an hourglass shape as taught by Kurokawa ‘606 based on one’s equipment (laser vs drill) and as such a style is a known alterative to straight vias. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii ‘267 in view of Yang ‘388 as applied to claim 1 above, and further in view of Shin et al. (US 2015/0077905).
In regards to claim 8,
Fujii ‘267 as modified by Yang ‘388 fails to disclose wherein the tantalum wire is disposed in a portion lower than a central portion of the body.

Shin ‘905 discloses wherein the tantalum wire is disposed in a portion lower than a central portion of the body (fig. 1; [0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tantalum wire of Fujii ‘267 as modified by Yang ‘388 to be in a lower portion as taught by Shin ‘905 to decrease sheet resistance and improve adhesion property.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2007258496A – fig. 1; [0011] – integrally formed connection portion, anode via and first anode wiring via plating
JP2001267181A – fig. 2 

JP2005093934A – fig. 1; abstract – seed layer/plating layer used to form through hole electrode structure

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848